PCIJ_B_05_EasternCarelia_LNC_NA_1923-07-23_ADV_01_NA_00_EN.txt. PERMANENT COURT OF INTERNATIONAL »
JUSTICE.

1923.
July 23rd.
File F. co. VIE.
Docket HE. 3.

THIRD ORDINARY SESSION

Present :

MM. Lover, President,
~ Weiss, Vice-President,
Lord FINLAY, \
MM, NyHoLM,
~ Moors,
4 DE BUSTAMANTE,
~ALTAMIRA,
ODA,
ANZILOTTI,
HUBER,

M Wane, Deputy- Judge.

Judges,

No. 5.

The Council of the League of Nations on April 21st, 1923,
adopted the following Resolution : |

(English text.)

“The Council of the League of Nations requests the
Permanent Court of International Justice to give an
advisory opinion on the following question, taking into
consideration the information which the various countries =
concerned may equally present to the Court :

“Do Articles 10 and 11 of the Treaty of Peace between
Finland and Russia, signed at Dorpat on October 14th,
1920, and the annexed Declaration of the Russian Dele-
gation regarding the autonomy of Eastern Carelia, con-
stitute engagements of an international character which ~
place Russia under an obligation to Finland as to the
carrying out of the provisions contained therein ?”

“The Secretary-General is authorized to submit this
8

application to the Court, together with all the docu-
ments relating to the question, to inform the Court of
the action taken by the Council in the matter, to give
all necessary assistance in the examination of the ques-
tion, and to make arrangements to be represented, if
necessary, at the Court.”

(French text.)

«Le Conseil de la Société des Nations prie la Cour
permanente de Justice internationale de donner son avis
consultatif, en prenant en considération les renseignements
que pourraient lui adresser également les différents pays
intéressés, sur la question suivante :

«Les articles 10 et 11 du Traité de Paix entre la Fin-
lande et la Russie, signé à Dorpat le 14 octobre 1920,
ainst que la Déclaration y annexée de la délégation russe
concernant l'autonomie de la Carélie orientale, consti-
tuent-tls des engagements d'ordre international obli-
geant la Russie vis-à-vis de la Finlande à l'exécution
des dispositions y contenues ?»

«Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, ainsi que tous documents relatifs à la
question, à exposer à la Cour l'action du Conseil dans la
matière, à donner toute l’aide nécessaire à l'examen de.
l'affaire et à prendre, le cas échéant, des dispositions
pour étre représenté devant la Cour.»

On the 27th of the same month the Secretary-General of
the League, by virtue of this Resolution, sent to the Perma-
nent Court of International Justice the following request :

(English te xt.)

“In execution of the Resolution of the Council of the
League of Nations adopted on April 21st, 1923, of which
a certified true copy is annexed hereto,

“And by virtue of the authorization given by this
Resolution,

“The Secretary-General of the League of Nations

“Has the honour to present to the Permanent Court
of International Justice the request of the Council that
the Court will, in accordance with Article 14 of the Cove-
9

nant of the League, give an advisory opinion upon the
following question, taking into consideration the in-
formation which the various countries concerned may
equally present to the Court :

“«Do Articles 10 and 11 of the Treaty of Peace be-
tween Finland and Russia, signed at Dorpat on October
14th, 1920, and the annexed Declaration of the Russian
Delegation regarding the autonomy of Eastern Carelia,
constitute engagements of an international character
which place Russia under an obligation to Finland as to
the carrying out of the provisions contained therein ?’ ”

(French text.)

« Le Secrétaire général de la Société des Nations,

«en exécution de la Résolution adoptée par le Conseil le
21 avril 1923, dont copie conforme est annexée à la présente,

«et en vertu de l'autorisation à lui donnée par ladite
Résolution,

«a l'honneur de présenter à la Cour permanente de
justice internationale une requête du Conseil demandant
à la Cour de bien vouloir, conformément à l’article 14
du Pacte, donner son avis consultatif, en prenant en
considération les renseignements que pourraient lui
adresser également les différents pays intéressés, sur la
question suivante :

« Les articles 10 et 11 du Traité de Paix entre la
Finlande et la Russie, signé à Dorpat le 14 octobre 1920,
ainsi que la Déclaration y annexée de la délégation
russe concernant l'auionomie de la Carélie orientale,
constituent-ils des engagements d'ordre international
obligeant la Russie vis-à-vis de la Finlande à l'exécution
des dispositions y contenues ? » |

In conformity with Article 73 of the Rules of Court, notice
of the request was given to the Members of the League of
Nations through the Secretary-General of the League, and to
the States mentioned in the Annex to the Covenant.

Furthermore, the Registrar of the Court was directed to
notify the Soviet Government of the request.
10
Together with the request were transmitted the docu-

ments, the list of which, as appended to the request itself, is
as follows : |

1. Treaty of Dorpat, October 14th, 1920.

Authenticated texts in Finnish, Russian and Swedish
and French translation supplied by the Finnish Govern-
ment.

2. Declaration of the Russian Government annexed
to the Treaty of Dorpat concerning autonomy of Eastern
Carelia.

Authenticated texts in Finnish, Russian and Swédish,
and French translation supplied by the Finnish Govern-
ment. |

3. Note by the Secretary-General to the Council sub-
mitting a letter from the Finnish Ministry for Foreign
Affairs, dated November 26th, 1921. (Doc. C. 506. 1921.
VIL.)

4. Memorandum by the Secretary-General, dated
December 29th, 1921, summarising the position of
Carelia. (Doé. C. 545. 1921. VII.

5. Note by the Secretary-General, dated December
31st, 1921, accompanying a letter from the Central
Government of Carelia to the Council. (Doc. C. 555. 1921.
VIZ.)

6. Minutes of the meeting of the Council held on
January 13th and 14th, 1922, and declaration made to
the Council by the representative of Finland.

7. Declaration made to the Assembly by the repre-
sentative of Finland on September 6th, 1922.

8. Note by the Secretary-General submitting to the
Council a letter of November roth, 1922, from M. Enckell,
Delegate of Finland. (Doc. C. 95. 1923. VII.)

.9. Memorandum by the Secretary-General setting
forth the results of the steps taken. (Doc. C. 83. 1923.
VIL.) |
It

10. Memorandum by the Secretary-General to the
Council, April roth, 1923. (Doc. C. 251. 1923. V.)

rz. Letter from M. Enckell, and memorandum of the
Finnish Government of April 19th, 1923, accompanied
by the memorandum of the three Finnish jurists.
(Doc. C. 322. 1923. VII.)

12. Preliminary report to the Council by M. Salandra.
(Doc. C. 321. 1923. V.)

13. Report by the representative of Italy dated
April 21st, 1923. (Doc. C. 327, 1923. V.)

14. Extract from the Minutes of the Council’s Meetings
of April 2oth and 2zst, 1923.

15. Carelian Green Book, 1922.

16. Finnish White Book, February, 1922.

17. Report of the three foreign jurists, 1922.

18. Chronological statement of the stages in the treat-
ment of the question of Eastern Carelia before the
Council of the League of Nations.

Furthermore, the Court had before it a certain number of
documents transmitted to it on behalf of the Finnish Govern-
ment, namely :

I. A paper by M. Erich, called “La question de la
Carélie orientale.”

2. Final conclusions of the Finnish Government.

3. À paper by M. Erich, called “La question de la
Caréhe orientale soumise pour avis à la Cour permanente
de Justice internationale.”

4. Additional note (to legal opinion previously given)
by M. Charles de Visscher.

8. Minutes fin Finnish) of the sittings of the Conference
of Peace between Finland and Russia, held at Dorpat
June 12th—October I4th, 1920.
12

6. Minutes (extracts in French translation) of sittings
of the said Conference held on June 15th and ‘16th,
July 28th and October 4th and 5th, 1920.

7. The Soviet Government’s note of February 27th,
1923, and the Finnish Government’s notes of June 16th :
and 19th, 1923.

The Court likewise had before it a note from the Polish
Minister at the Hague, dated June 28th, 1923, and a telegram _
from the Esthonian Government dated July 3rd, 1923.
~The Court also heard, at the request of the ‘Finnish
Government, the statements of its representative, M. Rafael
Erich, and received from him a document containing argu-
- ments supplementary to those statements: The Court had
informed M. Erich before hearing his statement that.it would
be glad to have his views as to whether it had competence
to give effect to the request for an advisory opinion upon the
question of Eastern Carelia, submitted to it by the Council of
the League of Nations.

“The Secretary-General of the League was. duly informed

of the step taken by the Court in this respect:

- M. Tchitcherin, the Russian People’s Commissary for

Foreign Affairs, on the rrth June despatched to the Court

a‘‘telegram, which has been read in Court i in full, and which
is as follows:

(Translation by the Registry.)

“June eleventh. Reply to your 3055 May. rgth.. The

-- Russian Government finds it impossible to take any part
in the proceedings, without legal value either in substance
or--in form, which the Permanent Court intends to
‘institute as regards the Carelian question. . Whereas the
Workers’ Commune of Carelia is an autonomous portion
of the Russian Federation ; whereas its autonomy is based
on the decree of the Pan-Russian Central Executive Coun-
cil, dated June 8th, -1920, which was enacted before the
examination of this question by the Russo-Finnish Peace
Conference at Dorpat ; furthermore, whereas the Treaty
13

of Dorpat, in connection with another matter, refers to
the autonomous territory of Carelia as already existing
without imposing any obligation in this respect upon
Russia; whereas the Russian Delegation at Dorpat
declared each time that this question was raised that
it was an internal question affecting the Russian Feder-
ation ; furthermore, whereas Berzine, the President of
the Russian Delegation, at the meeting of October 14th,
1920, brought the fact that Carelia was autonomous to
the knowledge of the Finnish Delegation solely for
their information ; furthermore, whereas in a Note dated
December 5th, 1920, and addressed to the Finnish Chargé
d’affaires, Tchitcherin, the Commissary of the People,
protested categorically against the action taken by the
Finnish Government in placing the Eastern Carelian
question beforé the League of Nations, a course which
in the view of the Russian Government constituted
an act of hostility to the Russian Federation and an
intervention in its domestic affairs; furthermore,
whereas, in an official communication: published on
June 18th, 1922, the Commissary of the People for Foreign
Affairs declared that the Russian Government absolutely
repudiated the claim of the so-called League of
Nations to intervene in the question of the internal
situation of Carelia and stated that any attempt on the
part of any power to apply to Russia the article
of the Covenant of the League relating to disputes
between one of its Members and a non-participating
State would be regarded by the Russian Government
as an act of hostility to the Russian State: the Rus-
sian Government categorically refuses to take any
part in the examination of this question by the League
of Nations or by the Permanent Court. Apart from
considerations of law, according to which the question
of the status of Carelia is a matter of Russian domestic
jurisdiction, the Soviet Government is compelled to
affirm that it cannot consider the so-called League of
: Nations and the Permanent Court as impartial in this
matter, having regard to the fact that the majority
14

-‘of the Powers belonging to the League of Nations have

not yet accorded the Soviet Government de juxe re-

‘ cognition, and several of them refuse even to enter into
de facto relations with it. This situation is further
borne out by the fact that the Council of the League of
Nations or the Powers which control it, represented by
the Council of Ambassadors, have often taken décisions
obviously directed against the most vital interests of the
Soviet Republics, and have done so without even asking
the views of the Soviet Government. This occurred
when the annexation of Bessarabia by Roumania was
recognized by them and again when a regime was estab-
lished at Memel which debarred Russia from any voice

_in the question of navigation on the Niemen, or again,
when Eastern Galicia, the great majority of whose
population is Ukrainian, was annexed to Poland: These
are the reasons which render it quite impossible for the
Russian Government to take any part in the discussion
of the Carelia question before the Permanent Court.
Stop N. 364. Tchitcherin.”’ |

«Onze juin Stop Réponse à votre 3055 du 19 mai Stop
Le Gouvernement russe trouve impossible de prendre
une part quelconque à la procédure dénuée de valeur légale
et dans le fond et dans la forme à laquelle la Cour perma-
nente veut soumettre la question carélienne Stop. Attendu
que laCommune de travail carélienne est une partie autonome
* de la Fédération russe ne possédant point le droit de relations
internationales indépendantes Vrg Attendu ensuite que son
autonomie est basée sur le décret du Conseil exécutif central
pan-russe du huit juin mil neuf cent vingi qui fut édicié
avant l'examen de cette question par la Conférence de Paix
russo-finlandaise de Yourief Vrg Atiendu aussi que le

Traité de Vourief mentionne en traitant un autre sujet
la Carélie autonome comme déjà existante sans stipuler
d'obligation à ce sujet pour la Russie Vrg Attendu :
15

aussi que la délégation russe à Vourief chaque fois que
cette question surgissait a toujours déclaré que c'était
une affaire intérieure de la Fédération russe Vrg Attendu
aussi que le Président de la délégation russe Berzine
à la séance du quatorze octobre mil neuf cent vingt porta
uniquement à titre d'information à la connaissance de la
délégation finlandaise le fait de l'autonomie de la
Carélie Vre Attendu aussi que par une note du cing
décembre mil neuf cent vingt et un au nom du Chargé
d’affaires de Finlande le Commissaire du Peuple Tchit-
chérine protesta catégoriquement contre l'acte du Gouverne-
ment finlandais qui avait posé la question de la Carélie
orientale devant la Société des Nations ce qui dans l'opinion
du Gouvernement russe constituait un acte hostile à la
Fédération russe et une intervention dans ses affaires
intérieures Vre Attendu aussi que dans une communication
officielle publiée le dix huit juin mil neuf cent vingt deux
le Commissariat du Peuple pour les Affaires étrangères
déclara que le Gouvernement russe repousse absolument
la prétention de la soi-disant Société des Nations d’inter-
venir dans la question de la Situation intérieure de la
Caréhe et fait savoir que toute tentative de quelque Puissance
que ce soit d'appliquer à la Russie l’article des statuts
de la Société des Nations relatif aux conflits entre un de ses
Membres et une Puissance non particibante serait con-
sidérée par le Gouvernement russe comme un acte hostile
contre la République russe Vrg Le Gouvernement russe refuse
absolument toute participation à l'examen de cette question
par la Société des Nations ou la Cour permanente Stop
Indépendamment des considérations de droit en vertu
desquelles la question de la situation de la Carélie est une
question intérieure de la Fédération russe le Gouvernement
soviétiste se voit obligé de déclarer qu’il ne peut considérer
la prétendue Société des Nations et la. Cour permanente
comme impartiales en cette matière vu que la majorité
des Puissances adhérant à la Société des Nations ne re-
connaissent point encore de jure le Gouvernement sovié-
tuste et plusieurs d'entre elles refusent d'entrer avec lui
même en des relations de fait Stop Cet état de choses est
16

confirmé par le fait que le Conseil de la Société des Nations
- ou les Puissances qui le dirigent représentées par le. Con-
. seul des Ambassadeurs ont souvent adopié des. décisions
manifestement dirigées contre les intérêts élémentaires
des Républiques. soviétisies et cela sans même demander
l'avis du Gouvernement comme cela fut le cas quand l’an-
nexion de la Bessarabie à la Roumanie fut reconnue par
eux ou quand à Memel un régime fut établi qui écarte la
Russie de toute in fluence dans la question de navigation sur le
. Niémen: ou bien encore quand la Galicie [d’} Orient dont
la population .est dans son immense majorité ukrainienne
. fut annexée à la Pologne Stop Telles sont les raisons
qui écartent pour le Gouvernement russe toute possibilité
. de rapports avec la discussion de la question carélienne
devant la Cour permanente Stop N. 364. Tchitchérine.»

AI,

Eastern Carelia is a territory of considerable extent, lying
between the White Sea and Lake Onega on the east and Fin-
land on the west.

Finland became entirely: separated from Russia in 1917.
War broke out between the Soviet Government and Finland,
the two countries being in controversy as to boundaries and
as to a great many other questions which are enumerated in
the Treaty of Dorpat, which was concluded:on the 14th Octo-
ber, 1920, and came into force on the rst January, 1921. While
the hostilities were going on two of the Communes of Eastern
Carelia Repola and Porajärvi were placed under the protec-
tion of Finland. -

Articles 10 and 11 of the Treaty of Dorpat are as follows ;

(Enghsh translation by the Secretariat of the League of
Nations.) .

ARTICLE Io.

- 7 “Finland shall,. within a time limit of forty-five days,
. dating from the entry into force of the present Treaty,
_ withdraw her troops from the Communes of Repola and
17
Porajärvi. These Communes shall be re-incorporated
in the State of Russia and shall be attached to the auto-
_nomous territory of Eastern Carelia, which is to include
the Carelian population of the Governments of Archangel
and Olonetz, and which shall enjoy the national right of
self-determination.”’ |

ARTICLE II.

“The Contracting Powers have adopted the following
provisions for the benefit of the local population of the
Communes of Repola and Porajarvi, with a view to a more
detailed regulation of the conditions under which the
union of these Communes with the Autonomous Terri-
tory of Eastern Carelia referred to in the preceding
article is to take place:

“1. The inhabitants of the Communes shall be accorded
a complete amnesty, as provided in Article 35 of the pre-
sent Treaty.

“2. The local maintenance of order in the territory
of the Communes shall be undertaken by a militia orga-
nised by the local population for a period of two -years,
dating from the entry into force of the present Treaty.

‘3, The inhabitants of these Communes shall be assured
of the enjoyment of all their movable property situated
in the territory of the Communes, also of the right to
dispose and make unrestricted use of the fields which
belong to or are cultivated by them and ofall other immov-
able ‘property in their possession, within the limits of
the legislation in force in the Autonomous Territory of
Eastern Carelia.

‘4. All the inhabitants of these Communes shall be free,
if they so desire, to leave Russia within a period of one
month from the date upon which this Treaty comes into
force. Those persons who leave Russia under these con-
ditions shall be entitled to take with them all their per-
sonal possessions and shall retain, within the limits of
18

L
the existing laws in the independent territory of Eastern
Carelia, all their rights to any immovable property which
they may leave in the territory of these Communes.

3. Citizens of Finland and Finnish commercial and
industrial associations shall be permitted, for the duration
of one year from the date upon which this Treaty comes
into force, to complete in these Communes the felling of
forests to which they are entitled by contracts signed
prior to June rst, 1920, and to take away the wood felled.”

(French text.)

ARTICLE 10:

«La Finlande retirera, dans un délai de quavante-cing
jours à partir de la mise en vigueur du présent Traité,
ses. troupes des communes de Repola et de Porajärui.
Ces communes seront réincorporées dans l'Etat russe et
attachées au territoire autonome de la Carélie de l'Est, qui
comprendra la population carélienne des gouvernements
d’ Arkhangel et d’ Olonetz et jouira du droit des nations de
disposer d’elles-mêmes.» ;

ARTICLE If.

«Pour régler d'une manière plus précise les conditions
de l’union des communes de Repola et de Porajärvi, citées
dans l'article précédent, avec le Territoire autonome de la
Carélie de V Est, les dispositions suivantes ont été adoptées
par les Puissances contractantes en faveur de la popula-
tion locale :

. «I. Les habitants des communes devront obtenir une
amnishe entière, conformément aux stipulations de l'ar-
ticle 35 du présent Traité.

«2. Le maintien de l’ordre local sur le territoire des com-
munes sera confié, pendant une durée de deux ans à partir
19

de la mise en vigueur du présent Traité, à une milice insti-
tuée par la population locale.

«3. Il sera garanti aux habitants desdites communes la
possession intégrale de leurs biens meubles sur le territoire
de ces communes, ainsi que le droit de disposer et d’user
librement des champs qui leur appartiennent ou qu'ils
cultivent, ainsi que de tous les autres biens immeubles en
leur possession, dans les limites des lois en vigueur dans le
territoire autonome de la Carélie de I Est.

«4. Tout habitant de ces communes sera autorisé, s'il le
désire, à quitter librement la Russie dans un délai d'un
an à partir de la mise en vigueur du présent Traité. Les
personnes quittant la Russie sous ces conditions seront
autorisées à emporter avec elles tous leurs biens meubles et
garderont, dans les limites des lois en vigueur dans le terri-
toire autonome de la Carélie de l Est, tous leurs droits aux
immeubles laissés par elles dans le territoire desdites com-
munes. |

«5. It sera accordé aux citoyens finlandais et aux sociétés
commerciales et industrielles finlandaises le droit, durant un
an à partir de la mise en vigueur du présent Traité, de
terminer dans ces communes la cowpe des for éts auxquelles
ils ont acquis drow en vertu de contrats conclus avant le
Premier juin 1920, et d’en emporter le bois coupé. »

The Treaty contains also a number of provisions upon
other matters, e.g. boundaries, territorial waters, fishing,
right of transit, neutralisation of waters and islands, customs,
government property and debts, commercial relations and
traffic, railways, posts and telegraphs. Article 37 provides
for the appointment of a Russo-Finnish Mixed Commission,
to see to the execution of the Treaty and to questions of public
and private rights which might arise under it.

It will be observed that the Articles Io and x1 describe
the territory of Eastern Carelia as “autonomous,” but, except
_ as provided in these articles, there are not in the Treaty itself
any provisions as to the nature and extent of the autonomy.
20

Certain other documents described as “‘Declarationsinserted
in the Procés-Verbal by the.Finnish and Russian Peace Dele-
gations at Dorpat, October 14th, 1920, at the meeting for
the signature of the Treaty of Peace between the Republic
of Finland and the Socialist Federative Republic of the Russian
Soviets,” were likewise presented to the Court ; one of these
documents is as follows :

(French text.)

«Déclaration dela Délégation russe concernant l'autonomie
de la Carélie del Est.

«A la séance générale du 14 octobre des délégations
de la Paix, la déclaration suivante fut faite au -proces-
verbal au nom de la délégation russe :

«La République socialiste fédérative des Soviets de

Russie garantit à la population carélienne des gouverne-

ments d’ Arkhangel et d’ Olonetz( Aunus) les droits suivants:

«x) La. population carélienne des gouvernements
@ Arkhangel et d’ Olonetz ( Aunus) jouira du droit des
nations de disposer d’elles-mêmes.

«2) La Carélie de l'Est habitée par cette population
formera, en ce qui concerne ses affaires intérieures, un
territoire autonome uni à la Russie sur base fédérative.

«3) Les affaires concernant cette région seront traitées
par. une représentation nationale élue par la population
locale, et ayant le droit d'imposition pour les -besoins
du. territoire, le droit de rendre. des ordonnances et règle-
ments concernant les besoins locaux, ainsi que de régler
l'administration interne.

« 4) La langue locale indigène sera la langue del admi-
nistration, de la législation et de l'instruction publique.

«5) Le territoire autonome de la Carélie de
V'Est aura le droit de régler sa vie économique selon ses
besoins locaux et selon l'organisation économique géné-
vale de la République.

;
ar

« (6) En rapport avec la réorganisation des formations
. militaires défensives de la République russe, il sera
organisé sur le Territoire autonome de la Carélie de
l'Est un système de milice ayant pour but la suppres-
sion de l’armée permanente, et la création à sa place
d'une milice nationale pour la défense locale.» |

(English translation by the permanent Secretariat of the
League of Nations.)

“Declaration of the Russian Delegation with regard to the
autonomy of Eastern Carelia. .

“At the general meeting of Peace delegates on October
14th, the following declaration was inserted in the procès-
verbal on behalf of the Russian Delegation :

“The Socialist Federative Republic of the Russian
Soviets guarantees the following rights to the Carelian
population of the Governments of Archangel and
Olonetz (Aunus) :

“(1) The Carelian population of the Governments
of Archangel and Olonetz (Aunus) shall enjoy the
right. of self-determination.

“(2) That part of Eastern Carelia which is in-
habited by the said population shall constitute, so far
as its internal affairs are concerned, an autonomous
territory united to Russia on a federal basis.

“(3) The affairs of this district shall be dealt with by
national representatives elected by the local popula-
tion, and having the right to levy taxes fo: the needs
of the territory, to issue edicts andregulations with regard
to local needs, and to regulate internal administration,

“(4) The local native language shall be used in matters
of administration, legislation and public education.

“(5) The autonomous territory of Eastern Carelia :
shall have the right to regulate its economic life in
accordance with its local needs, and in accordance with
the general economic organization of the Republic.
22 +

“(6) In connection with the reorganization of the mili-
tary defensive forces of the Russian Republic, there shall
be organized in the autonomous territory of Eastern
Carelia a militia system, having as its object the suppres-
sion of the permanent army and the creation in its place
of a national militia for local defence.”

ITI.

‘It appears from the documents which have been supplied
to the Court that the Government of Finland and the Soviet:
Government are in acute controversy with regard to the above-
mentioned Declaration. The Finnish Government maintain
that it forms part of the contract between the two countries
and that the Treaty was signed on the terms that the Declara-
tion was as binding as the Treaty itself. The Soviet Govern-
ment maintain that the Declaration was not by way of con-
tract, but was only declaratory of an existing situation and
made merely for information.

It appears from the letters and documents before the Court
that disputes very early arose between the Finnishand Russian
Governments as to alleged failure to carry out the Treaty
obligations on a great number of points, one of which related
_ to autonomy for Eastern Carelia.

_ An examination of the diplomatic correspondence between
Finland and Russia, which constitutes the actual record of
the controversy between the two countries concerning
Eastern Carelia, clearly demonstrates :

I. That there is not, and never has been, any question
between the two countries as'to the legal existence of theTreaty
of Dorpat and the obligatory force of its stipulations.

2. That both parties, while acknowledging the existence and
obligatory force of the Treaty, differ as to the interpretation
and legal effect of certain provisions, particularly Articles 10
and 11 relating to Eastern Carelia.
23°
3. That Finland claims, while Russia denies, that the
declaration, which, though not mentioned in the Treaty is
inserted in the protocol of signature concerning it, constitutes
part of the terms.

Finland asked the League of Nations to take the matter up,
and after some discussion, the Council of the League adopted
on January 14th, 1922, the following Resolution :

(English text.)

‘The Council of the League of Nations, having heard the
statement submitted by the Finnish Delegation on the
situation in Eastern Carelia, contained in a letter from
the Finnish Government, dated November 26th, 1927, and
the statements submitted by the Esthonian, Latvian,
Polish and Lithuanian representatives, is willing to con-
sider the question with a view to arriving at a satisfactory
solution if the two parties concerned agree. The Council
is of opinion that one of the interested States, Member of

_ the League, which is in diplomatic relations with the
Government of Moscow, might ascertain that Govern-
ment’s intentions in that respect.

“The Council could not but feel satisfaction if one of
these States could lend its good offices as between the
two parties, in order to assist in the solution of this
question, in accordance with the high ideals of concilia-

‘ tion and humanity which animate the League of Nations.

“The Secretary-General is instructed to obtain all

necessary information for the Council.”

(French text.)

«Le Conseil de la Société des Nations, après avoir
entendu les renseignements fournis par la délégation fin-
landaise sur la situation en Carélie orientale, qui a ‘fait
l'objet de la lettre du Gouvernement finlandais en date du
26 novembre 1921, ainsi que les déclarations des représen-
tants de [ Esthonie, de la Lettonie, de la Pologne et de la

x

Lithuanie, est disposé, s'il'y a à ce sujet accord entre les

1

deux parties intéressées, à examiner la question en vue.
24,
de. trouver une solution satisfaisante. Le Conseil estime
qu'un des Etats intéressés, Membre de la Société, qui est en.
relations diplomatiques avec le Gouvernement de Moscou,
pourrait s'informer de ses dispositions à cet égard.

«Si l'un de ces Etats pouvait aider, par ses bons offices
entre les deux parties, à la solution de la question dans
le haut esprit de conciliation et d'humanité qui est celui de la

. Société des Nations, le Conseil ne pourrait que s'en mon-
trer satisfait.

« Le Secrétaire général est invité à recueillir tous ren-
seignements utiles pour l'information du Conseil .»

In accordance with the wish expressed by the Council, the
Esthonian Government, which was in diplomatic relations
with the Russian Government, invited the latter to submit
the question of Eastern Carelia to the examination of the Coun-
cil, “‘on the basis of Article 17 of the Covenant,” a copy of
which was annexed to the Esthonian Government’s note. In
the same note. the Esthonian Government, referring to the
Resolution of the Council, asked the Soviet Government
whether it would, on its part, consent to submit the question
to the Council in conformity with Article 17 of the Covenant —
“and to cause itself, for that purpose, to be represented on the
Council.” ‘

The Russian Government, by its note of February 2nd,
1922, declined that request.

Eventually, the Finnish Government, having again brought
the matter before the Council, the Council adopted the
Resolution set forth at the outset of this Opinion.

IV.

The first observation to be. made is that the question put
to the Court relates to the obligation alleged to have been
incurred by Russia under the Declaration and under Article 10
of the Treaty, that Eastern Carelia should enjoy autonomy,
and to the other obligations in respect of the two Communes :
of Repola and Porajärvi arising under Articles 10 and ri of the
Treaty. An answer to it one way or the other could have no
25

effect upon any of the other points. on which. Finland and
‘Russia are in dispute as to the execution or non-execution of
the Treaty. There is no request for any interpretation of
any of the clauses bearing upon the question of execution.

In the second place, it is necessary to arrive at a clear con-
ception of the exact nature of the question before the Court.
The Court is asked to give an Advisory Opinion upon the
question whether Articles ro and 11 of the Treaty of Dorpat,
and the above-mentioned Declaration of the Russian Delega-
tion regarding the autonomy of Eastern Carelia, constitute
engagements of an international character which place Russia
under an obligation to Finland.

As already stated, the fact that the Treaty of Dorpat was
entered into has never been in dispute.

It appears from the documents presented to the Court that :

(a) Finland’s contentions are : |
(1) That Articles 10 and rr of the Treaty of Dorpat and the

Declaration inserted in the protocol relative thereto consti-
tute executory obligations which Russia is bound to carry out.

(2) That Russia has not carried out those: obligations.

(6) Russia’s contentions are:

(1) That Russia considers the question relating to the auto-
nomy of Eastern Carelia as an internal matter, and that this
was brought to the notice of the representatives of Finland
at the time of the negotiation of the Treaty of Dorpat. The
Declaration was given solely for information.

(2) That the autonomy mentioned under Articles 10 and 11
of the Treaty of Dorpat and in the Declaration refers only to
the existing Workers’ Commune of Carelia, established by
Decree of June 7th, 1920, prior to the conclusion of the
Treaty.

A memorandum by the Secretary-General of the League,
dated April roth, 1923 (Doc. C. 251. 1923. V.), brings out
with perfect clearness the point really in controversy. It says :

“From this point of view, the question which arises
in international law is as follows: Is there or is there not
26

a, contractual obligation between Finland and Russia
with regard to Eastern Carelia, and, if no such obliga-
tion exists, do the requests put forward by Finland
constitute acts of interference in the internal affairs of .
Russia ?”

And again, after stating the Russian position, it says:

“Finland maintains, on the other hand that the text
of the Treaty of Dorpat is completed by the attached
Declarations of the Russian Government ; that in virtue
of these Declarations the Soviet Government has entered.

‘into a contractual obligation based, in particular, on the
fact that Finland has ceded afresh to Russia the two
Communes of Repola and Porajärvi in exchange for the
rights of autonomy promised by Russia to the Carelians ;
that the closest possible connection exists between the
Declarations and the provisions of the Treaty, and indeed
that the existence of the Russian Declarations had been
a condition of her signing the Treaty ; and that it there-
fore follows that the Finnish Government has the same
right to insist upon the execution of the provisions of
these Declarations—declarations obtained by it in.
favour of persons of Finnish race on the other side of the
Finnish frontier—as in the case of the provisions of the
Treaty itself.”

The question whether this Declaration forms part of the
obligations into which Russia entered, as Finland asserts,
or was merely by way of information, as Russia contends, is,
in the very nature of things, a question of fact. The question
is, was such an engagement made? The real question put
to the Court largely turns upon the Declaration as to autonomy’
inserted in the protocol of signature relative to the Treaty. If
that Declaration forms part of the engagement between Fin-
‘land and Russia, it would stand for this purpose on the same
footing as the Treaty itself.

It has been suggested by the representative of the Finnish
_ Government that the question submitted to the Court should
be understood as a preliminary question relating to the nature
27

of the dispute by analogy to Article 15, par. 8 of the Covenant.
_ For the reasons already stated and to be stated, the
Court is unable to agree to this interpretation of the question
‘submitted by the Council, an interpretation which, moreover,
appears to the Court not to be warranted by the terms of the
question.

There has been some discussion a as to whether questions for
an advisory opinion, if they relate to matters which form
the subject of a pending dispute between nations, should be
put to the Court without the consent of the parties. It is
unnecessary in the present case to deal with this topic.

It follows from the above that the opinion which the Court
has been requested to give bears on an actual dispute between
Finland and Russia. As Russia is not a Member of the
League of Nations, the case ‘is one under Article 17 of the
Covenant. According to this article, in the event of a dis-
pute between a Member of the League and a State which is
not a Member of the League, the State not a Member of the
League shall be invited to accept the obligations of member-
ship in the League for the purposes of. such dispute, and, if
this invitation is accepted, the provisions of Articles 12 to
16 inclusive shall be applied with such modifications as may
be deemed necessary by the Council. This rule, moreover,
only accepts and applies a principle which is a fundamental
principle of international law, namely, the principle of the
independence of States. : It is well established in international
law that no State can, without its consent, be compelled to
submit its disputes with other States either to mediation or to
arbitration, or to any other kind of pacific settlement. Such
consent can be given once and for all in the form of an obliga-
tion freely undertaken, but it can, on the contrary, also be
given in a special case apart from any existing obligation. :
The first alternative applies to the Members of the League
who, having accepted the Covenant, are under the obligation
resulting from the provisions of this pact dealing with the
pacific settlement of international disputes. As concerns
States not members of the League, the situation is quite differ-
ent ; they are not bound by the Covenant. The submission,
28

therefore, of a dispute between them and a Member of the
League for solution according to the methods provided for in |
the Covenant, could take place only by virtue of their consent.
Such consent, however, has never .been given by Russia.
On.the contrary, Russia has, on several occasions, clearly
declared that it accepts no intervention by the League of
Nations in the dispute with Finland. The refusals which
Russia had already opposed to the steps suggested by the
Council have been renewed upon the receipt by it of the
notification of the request for an advisory: opinion. The
Court therefore finds it impossible to give its opinion on a
dispute of this kind. .

It appears to the Court that there are other. cogent reasons
which render it very inexpedient that the Court should
attempt to deal with the present question. The question
whether Finland and Russia contracted.on the terms of the
Declaration as to the nature of the autonomy of Eastern
Carelia is really one of fact. To answer it would involve
the duty of ascertaining what evidence might throw light
upon the contentions which have been put forward on this -
subject by Finland and Russia respectively, and of securing :
the attendance of such witnesses as might be necessary. The |
Court would, of course, be at a very. great disadvantage in
such an enquiry, owing to the fact that Russia refuses to
take part init. It appears now to be very doubtful whether
‘there would be available to the Court materials sufficient
to enable it to arrive at any judicial conclusion upon the ques-
tion of fact: What did the parties agree to? The Court
does not say that there is an absolute rule that the request
for an advisory opinion may not involve some enquiry as to
facts, but, under ordinary circumstances, it is certainly
expedient that the facts wpon which the opinion of the Court is
desired should not be in controversy, and it should not
be left to the Court itself to ascertain what they are.

The Court is aware of the fact that it is not requested
to decide a dispute, but to give an advisory opinion. This
circumstance, however, does not essentially modify the above
considerations. The question put to the Court is not one
of abstract law, but concerns directly the main point of the
29

controversy between Finland and Russia, and can only
be decided by an investigation into the facts underlying the
case. Answering the question would be substantially equi-
valent to deciding the dispute between the parties. The Court,
_ being a Court of Justice, cannot, even in giving advisory
opinions, depart from the essential rules guiding their activity
as a Court.

Tt is with regret that the Court, the Russian Government
having refused their concurrence, finds itself unable to pur-
sue the investigation which, as the terms of the Council’s
Resolution had foreshadowed, would require the consent
and co-operation of both parties. There are also the other
considerations already adverted to in this opinion, which
point to the same conclusion.

_ The Court cannot regret that the question has been put,

as all must now realize that the Council has spared no pains
in exploring every avenue which might possibly lead to some

solution with a view to settling a dispute between two

nations.

Done in English and French, the English text being
authoritative, at the Peace Palace, The Hague, this twenty-
‘third day of July, nineteen hundred and twenty-three,
in two copies, one of which is to be deposited in the Archives
of the Court and the other to be forwarded to the Council
of the League of Nations.

(Signed) LODER,
President.

(Signed) À. HamMarsKJOLD,
Registrar.

MM. Weiss, Vice-President, Nyholm, de Bustamante and
Altamira, judges, declare that they are unable to share the
views of the maiority of the Court as to the impossibility of
giving an advisory opinion on the Eastern Carelian question.

(Initialled) L.
(Initialled) À. H.
